DETAILED ACTION
This office action is in response to the applicant's after final amendment under 37 CFR 1.116 submitted on 02/03/2022. In virtue of this amendment: 
Claims 6-7 are canceled; 
Claim 1 is currently amended; and thus, 
Claims 1-5 and 8-20 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of CN201921201496.3 filed on 07/26/2019 has NOT been received/retrieved by the office. 
Note: an attempt to retrieve the document on 12/26/2020 was not successful. 

Allowable Subject Matter
Claims 1-5 and 8-20 are allowed. 
The following is an examiner’s statement of reasons for allowance, this statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims, specifically: 

Prior art of record US2016/0066381A1 hereinafter “Despesse” discloses in Fig.9 for example switch (8) would be the middle switch, and nodes (9) would be the first and second nodes connected between adjacent LED modules, switch (5) and switch (7) would be switches that selective provides current to the string; however, the switches disclosed by Despesse are Bipolar transistor or MOS transistor (¶17) and not “manual switches” operated by a user as required by claim 1. 
Regarding claims 2-5 and 8-20, the claims are allowed solely based upon dependency of allowed independent claim 1 and may not be allowable when presented independently. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        February 7, 2022